Title: John Adams to Abigail Adams, 20 August 1777
From: Adams, John
To: Adams, Abigail


     
      My best Friend
      Philadelphia August 20th. 1777 Wednesday
     
     This Day compleats three Years since I stepped into the Coach, at Mr. Cushings Door, in Boston, to go to Philadelphia in Quest of Adventures.—And Adventures I have found.
     I feel an Inclination sometimes, to write the History of the last Three Years, in Imitation of Thucidides. There is a striking Resemblance, in several Particulars, between the Peloponnesian and the American War. The real Motive to the former was a Jealousy of the growing Power of Athens, by Sea and Land. . . . The genuine Motive to the latter, was a similar Jealousy of the growing Power of America. The true Causes which incite to War, are seldom professed, or Acknowledged.
     We are now afloat upon a full Sea: When We shall arrive at a safe Harbour, no Mariner has Skill and experience enough to foretell. But, by the Favour of Heaven, We shall make a prosperous Voyage, after all the Storms, and Shoals are passed.
     
     
      5. o Clock afternoon
     
     It is now fair sunshine again and very warm. Not a Word, yet, from Hows Fleet. The most general Suspicion, now, is that it is gone to Charlestown S.C.—But it is a wild Supposition. It may be right however: for Howe is a wild General.
     We have been hammering to day, upon a Mode of Tryal for the General Officers at Ti. Whether an Enquiry will preceed the Court Martial, and whether the Enquiry shall be made by a Committee of Congress or by a Council of General Officers, is not determined, but Enquiry and Tryal both I conjecture there will be.
     If How is gone to Charlestown, you will have a little Quiet, and enjoy your Corn and Rye and Flax and Hay, and other good Things, untill another Summer.
     But What shall We do for Sugar, and Wine and Rum?—Why truly I believe We must leave them off. Loaf Sugar is only four Dollars a Pound here, and Brown only a Dollar, for the meanest sort, and Ten shillings for that a little better. Every Body here is leaving off loaf Sugar, and most are laying aside brown. As to Rum and Wine—give me Cyder and I would compound. N.E. Rum is but 40s. a Gallon. But, if Wine was Ten Dollars a Bottle, I would have one Glass a Day, in Water, while the hot weather continues, unless I could get Cyder.
    